319 F.2d 957
Russell Wayne CARPENTER, Appellant,v.UNITED STATES of America, Appellee.
No. 8983.
United States Court of Appeals Fourth Circuit.
Argued June 12, 1963.
Decided June 14, 1963.

Lewis D. Morris, Alexandria, Va. (court-assigned counsel), for appellant.
Plato Cacheris, First Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
This appellant filed a petition in the District Court under 28 U.S.C.A. § 2255, attacking the sentence of life imprisonment imposed on May 8, 1958, upon his conviction for kidnaping two persons and for transporting a stolen automobile. The appellant charged that his conviction was secured by the perjured testimony of one of the kidnaping victims, and that the prosecutor knowingly used such testimony.


2
The District Court appointed counsel for the petitioner and ordered a hearing. The appellant was brought from the federal penitentiary at Alcatraz. He and other witnesses testified at length. The hearing not only failed to establish that the prosecutor or any other government agent knowingly used perjured testimony, but it was not even shown that the challenged testimony was in fact false or perjured. Indeed the contrary finding of the court is strongly supported.


3
Perceiving no error in the District Court's resolution of the factual issues raised by the petitioner, the order dismissing the petition is


4
Affirmed.